             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

______________________________________
                                                  )
KATHERINE J. MERA,                                )
    8 Granite Place, Unit 463                     )
    Gaithersburg, Maryland 20878 ,                )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )    Civil Action No.
                                                  )
WILLIAM P. BARR,                                  )
     Attorney General,                            )
     U.S. Department of Justice                   )
     950 Pennsylvania Avenue, N.W.                )
     Washington, DC 20530-0001,                   )
                                                  )
                       Defendant.                 )
                                                  )


                                      COMPLAINT
                         (Employment Discrimination and Retaliation)

                                           Introduction

       1.      Plaintiff Katherine J. Mera brings this action pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq, and 42 U.S.C. § 1981a, the Rehabilitation Act

of 1973, 29 U.S.C. § 701 et seq., and the Civil Service Reform Act, 5 U.S.C. § 7702, to remedy acts

of discrimination in employment practices, and unlawful personnel practices, by the U.S. Department

of Justice based on her race (non-African American) and national origin (Hispanic - Peruvian-

American), her disabilities, and in retaliation for her engaging in protected EEO activities.

                            Exhaustion of Administrative Remedies

       2.      Plaintiff has initiated several administrative claims of discrimination, the claims

contained in two of which are joined in this civil action. The earliest such administrative complaint
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 2 of 13




involved disability discrimination and was seemingly resolved in June 2018, but ultimately resulted

in plaintiff having to enforce the terms of that resolution during a mediation on October 10, 2018,

which required defendant to accommodate her disabilities which were incurred in the course of Ms.

Mera’s military service. The second administrative EEO complaint lodged by plaintiff has been

denominated as Agency Docket No. OBD-2019-00781 by the U.S. Department of Justice EEO

office, and in this formal EEO complaint, Ms. Mera alleges that she has been mistreated by her two

African American supervisors (Darlene Johnson and Nadine Neufville) since February 2019 when

she successfully forced them to abide by the terms of the October 10, 2018 negotiated settlement of

her earlier disability discrimination claims (regarding reasonable accommodations that she is to be

accorded). Included in this formal EEO administrative complaint is harassment and disparate

treatment, unfair negative performance evaluation, placement on a performance improvement plan

(“PIP”), and a proposal to removal her from her position and from the federal service, and it is still

pending before the Department of Justice. However, just after Ms. Mera received the report of

investigation (“ROI”) on this pending administration EEO complaint (Agency Docket No.

OBD-2019-00781) , she was advised that the U.S. Department of Justice had decided to remove her

from my position (Grant Program Specialist. GS-0301-13 / Step 7) in the Office of Violence Against

Women (“OVW”) of Justice Management Division (“JMD”), as threatened earlier on alleged failure

of performance grounds. Because an ROI on her complaint concerning mistreatment, including the

proposal to remove (Agency Docket No. OBD-2019-00781), had been issued, Ms. Mera was

required to file a separate formal EEO complaint – a mixed case complaint – concerning the actual

termination of her employment and removal from the federal service. This she did on April 1, 2020,

and it was designated as Agency Docket No. 2020-01054. Therein she simply claimed that OVW


                                                 -2-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 3 of 13




management’s termination of her employment is a continuation of the discrimination / retaliation

complained of in her earlier, still-pending EEO complaint (i.e., Agency No. OBD-2019-00781).

That latest formal mixed case EEO complaint is still pending, though on June 19, 2020, DOJ’s EEO

Staff issued a preliminary ROI to Ms. Mera and DOJ’s OVW for comment, with a promise to issue

a final formal ROI shortly. Thereafter, DOJ’s EEO Staff pledged to issue a consolidated Final

Agency Decision (“FAD”) with respect to both Agency No. OBD-2019-00781 and Agency Docket

No. 2020-01054, which it must do by July 29, 2020, to be within the allotted 120 days from the filing

of a formal mixed case EEO administrative complaint (the earlier pending formal EEO complaint

– Agency No. OBD-2019-00781 – having pending already for more that 180 days). As there has

been no FAD issued regarding the claims contained in Agency Docket No. 2020-01054 as yet, and

as the filing of this Complaint with the U.S. District Court is occurring after July 29, 2020, Ms. Mera

has exhausted her administrative remedies under the statute sufficient to provide this Court with

subject matter jurisdiction on such claims (the 180 day period having long since run on the claims

contained in Agency Docket No. OBD-2019-00781, and 120 day period having run on July 30, 2020

on the mixed-case claim in Agency Docket No. 2020-01054, thereby vesting subject matter

jurisdiction under the applicable statutes in the Court on all the claims).

                                            Jurisdiction

       3.      This Court has jurisdiction over the subject matter of this civil action pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-16(c), the Rehabilitation Act

of 1973, 29 U.S.C. § 701 et seq., and the Civil Service Reform Act, 5 U.S.C. § 7702, plaintiff

having exhausted her available administrative remedies.




                                                  -3-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 4 of 13




                                              Venue

       4.      Pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3), venue is proper in

this judicial district as plaintiff was employed by the U.S. Department of Justice in the District of

Columbia, which is where the acts of discrimination complained of took place, and where plaintiff’s

personnel records are maintained by defendant.

                                              Parties

       5.      Plaintiff Katherine Mera is a white female of Hispanic decent (and Peruvian national

origin) who is a citizen of the United States and of the State of Maryland. She is a 100 percent

disabled veteran of the United States Army and was employed with the U.S. Department of Justice

continuously from June 1997 (her civil service entry on duty date being set in October 1996 due to

her prior military service) until she was terminated and removed from her position and from the

federal service effective March 25, 2020 for an inability to perform her job. She timely applied for

and have just been approved to receive a discontinued service annuity under the Federal Employees

Retirement System (“FERS”).

       6.      Defendant is William P. Barr is the Attorney General of the United States, and as such

is the head of the U.S. Department of Justice (“DOJ”), a department within the Executive Branch of

the government of the United States that has employed more than 500 persons in each of the last 20

weeks. He is here sued in his official capacity only.

                                        Statement of Facts

       7.      Plaintiff is a 53 year old white woman of Hispanic descent (Peruvian ancestry) who

was employed with the Department of Justice from June of 1997 (though her entry of duty date was

back dated to October 1996 due to her military service) until the date of her termination from her


                                                 -4-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 5 of 13




position and removal from the federal service effective March 25, 2020. She was initially hired by

DOJ under a special program for the employment of disabled veterans. While she started her DOJ

employment as a GS-0801-5 in the position of Special Assistant to the Director of the Office of State

and Local Domestic Preparedness Support, she had been a GS-0301-13 as a Grant Program

Specialist in DOJ’s Office on Violence Against Women (“OVW”) in the Justice Management

Division (“JMD”) for the last six-plus years of her employment.

       8.      Since serving as a Grant Program Specialist in the OVW, and until the annual

performance appraisal for 2017-2018, plaintiff’s work had been rated as “Fully Successful” or higher

in all critical performance work elements, and she received these consistently satisfactory or better

performance ratings while she was serving under a variety of supervisors.

       9.      The event which drove Ms. Mera to invoke the EEO process by consulting the DOJ’s

EEO Staff – and which led to her filing the formal administrative discrimination complaint the

claims of which are contained in this civil action – was the receipt of her annual performance

appraisal for the period November 1, 2017 to September 30, 2018. In that appraisal, Ms. Mera’s then

current management rated her as “Unacceptable” in each of her critical performance work elements.

She received this annual performance evaluation on May 23, 2019, which she noted was six months

past due by that date.

       10.     In fact, Ms. Mera’s difficulties – and the facts supporting this discrimination /

retaliation complaint – began when, on October 5, 2018, she successfully forced her then-current

management to correct what she believed to be a breach of a mediation-forged June 2018 settlement

agreement which resolved an earlier disability discrimination claim she had initiated seeking

accommodation of the disabilities Ms. Mera had incurred during her military service. Since that


                                                 -5-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 6 of 13




October 5, 2018 event, she was made to suffer a series of hurtful oppressions by her immediate

management, culminating in the May 23, 2019, with her receipt of the “Unacceptable” annual

performance evaluation. Once Ms. Mera received that appraisal, she concluded that she was

suffering from a pattern of conduct on the part of her management that stemmed directly from her

having forced her superiors to adhere to the terms of the negotiated settlement agreement of her prior

disability discrimination claim. This pattern of earlier hurtful oppressions included:

C      being refused a transfer to another supervisor in February 2019;

C      being orally (and falsely) accused of not working proper hours in April 2019;

C      her supervisor, Darlene Johnson, failing to respond to her October 12, 2018 request to end

       the micro-management of her work by Team Lead Latinisha Lewis;

C      her management preventing her from obtaining a temporary detail to a Grant Program

       Specialist job in the Tribal Unit of the Office on Violence Against Women ("OVW") – a

       six-week detail opened due to the incumbent's participation in the Leadership Employment

       Advancement Program ("LEAP") and thus having to leave work to attend schooling for some

       six weeks – which vacancy was announced via email to those in OVW – for which Ms. Mera

       had expressed interest in an email to the Team Lead in the Tribal Unit on November 8,

       2018;

C      subjecting Ms. Mera to undue criticism of her work – expressed without any prior indication

       of disapproval – by her immediate supervisor, Darlene Johnson, during a Skype midterm

       review on November 20, 2018 – which criticism was in work areas that in the past plaintiff

       had received successful evaluations from her predecessor supervisors as well as from Ms.

       Johnson herself;


                                                 -6-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 7 of 13




C      in response to her December 11, 2018 email requesting a meeting to discuss a transfer to

       another unit – which had been originally discussed with Nadine Neufville, plaintiff’s second-

       level supervisor – Katharine Sullivan, Acting Director of OVW, stated that there were no

       positions available for transfer, although Ms. Neufville had indicated earlier that there were

       two such positions; and later, on February 14, 2019, Ms. Neufville denied Ms. Mera’s

       request for transfer on grounds of personality – not on grounds that there were no available

       positions;

C      via email on January 31, 2019, Nadine Neufville falsely accused plaintiff of not participating

       in a Division meeting via telephone, and never retracted the allegation even when Ms. Mera

       demonstrated that it was untrue;

C      also on January 31, 2019, in a Unit meeting, Darlene Johnson, plaintiff’s immediate

       supervisor, cursed at her, singled her out for verbal criticism, directed profanity toward her,

       and generally attempted to bully her, all in front of plaintiff’s colleagues, and though the

       abusive behavior was reported to plaintiff’s second-level supervisor, Nadine Neufville,

       nothing was done about Ms. Johnson's abusive conduct – conduct that was witnessed by the

       entire Unit staff and even confirmed by one staff member to the Legal Counsel of OVW; and

C      on April 4, 2019, Darlene Johnson falsely accused Ms. Mera of failing to work her scheduled

       hours, and never retracted that accusation even after plaintiff showed that it was false.

       11.    All of the incidents specified in paragraph 10 above led up to Ms. Mera’s being

presented with the "Unacceptable" annual performance evaluation by her management – i.e., her

immediate supervisor, Darlene Johnson, Associate Director of OVW, and her second-line supervisor,

Nadine Neufville, Acting Director of OVW, on May 23, 2019. It was this event – the Unacceptable


                                                 -7-
              Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 8 of 13




performance evaluation received on May 23, 2019 – that caused plaintiff to initiate the first EEO

administrative complaint process that ultimately led to the filing of the instant civil action, and it also

caused Ms. Mera to conclude that all the above-specified incidents are a part of a discriminatory /

retaliatory campaign by Ms. Johnson and Ms. Neufville, a campaign that led to their issuing the

"Unacceptable" annual appraisal for 2017-2018, and plaintiff being placed on a 60-day Performance

Improvement Plan (PIP) on August 13, 2019, and ultimately culminated in her being proposed for

removal from her position and from the federal service for “unacceptable performance” on

November 21, 2019, and actually being terminated effective March 25, 2020.

        12.     Plaintiff contends that this series of actions by her management were motivated by

unlawful retaliation for her successfully having forced those managers to adhere to the terms of the

negotiated settlement of her earlier disability discrimination complaint. Her conclusion that

management’s actions were based on retaliatory motives are based on four basic factors:

        (a)     plaintiff not only successfully obtained a settlement of her earlier EEO claim in June

                of 2018, she then forced management to adhere to the terms of that settlement, an

                action that was plainly accomplished on October 5, 2018 with a mediation

                agreement;

        (b)     it was immediately after that October 5, 2018 date when the campaign of harassment

                and abuse commenced against plaintiff (see itemized acts in paragraph 10 above),

                followed by her receipt of the "Unacceptable" annual rating on May 23, 2019 (and

                the subsequent performance improvement plan (“PIP”));

        (c)     it was Nadine Neufville and her immediate subordinate, Darlene Johnson, who

                engaged in the oppressive, harassing and abusive conduct toward plaintiff in the


                                                   -8-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 9 of 13




               wake of her October 2018 success in forcing them to comply with the earlier

               settlement agreement’s terms; and

       (d)     while the OVW – a part of the Department of Justice within its Justice Management

               Division – was as the organization arguably adversely affected by plaintiff’s success

               on October 5, 2018, in enforcing the terms of the June 2018 settlement agreement,

               it was really plaintiff’s immediate management – i.e., her immediate supervisor,

               Darlene Johnson, Associate Director of OVW, and her second-line supervisor,

               Nadine Neufville, Acting Director of OVW – who were in effect caught violating the

               terms of the June settlement agreement and brought up short, and no doubt

               embarrassed, when on October 5, 2018, the agency had to concede that they had

               violated the terms of the June 2018 settlement agreement and were forced to adhere

               to those terms.

       13.     Taken together, these four factors demonstrate that the remarkably swift and dramatic

change in the treatment accorded plaintiff in the wake of her EEO success on October 5, 2018, and

the consistently negative way she was treated thereafter – up to and including the "Unacceptable"

annual appraisal provided to me on May 23, 2019 – and the follow-on PIP on August 13, 2019 –

which treatment differs dramatically in tone and content with the same managers’ rating of her, and

treatment of her in past years (and the ratings she received from prior supervisors in the same job in

years past) – that the abusive and oppressive treatment that followed on the heals of the events of

October 5, 2018, were taken in retaliation for plaintiff having succeeded in obtaining a settlement

of her earlier EEO claims, and, more to the point, in forcing her immediate management to adhere

to the terms of that settlement. Indeed, these factors, coupled with the "temporal proximity" of the


                                                 -9-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 10 of 13




triggering event – plaintiff’s October 5, 2018, success in forcing management to abide by the terms

of the June 2018 settlement agreement – and the initiation of the campaign against her by her

immediate management, so different from the treatment accorded her by management previously –

make a compelling case of actionable reprisal under the employment discrimination law. On this

basis, plaintiff contends that unlawful retaliation for success in her last EEO case was a motivation

for the mistreatment she was forced to endure at the hands of her current management, including the

termination of employment with DOJ, and from the federal service entirely, in March of 2020.

       14.     With the surprising receipt of the six-months-late “Unacceptable” performance rating

on May 23, 2019 – a rating so at odds with the satisfactory ratings she had obtained for years in the

same position – plaintiff also contends that racial and disability discrimination are an additional

motivation behind the ill treatment she had been forced to endure at the hands of her immediate

management, including her ultimate removal from her position with DOJ and from the federal

service in March 2020. This is based on the fact that all of those engaged in abusing and harassing

her by taking the complained of actions, including proposing her termination – both Darlene Johnson

and Nadine Neufville, as well as the Team Lead whose “micro-management” plaintiff complained

of in mid October 2018, Latinisha Lewis – are African Americans, while Ms. Mera is a white

Hispanic. Moreover, knowing these managers, and being familiar with what goes on in OVW for

some time, plaintiff contends that she would not have been subjected to the abusive mistreatment

she has been made to endure since October 5, 2018 – including her being terminated from her

position and from the federal service in March 2020 – if she had been an African American like her

abusers , or even if she had been other than of Hispanic decent. Indeed, there are no African




                                                -10-
             Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 11 of 13




American employees in OVW who have been subjected to the treatment Ms. Mera has been forced

to endure since October 5, 2018.

                                       Statement of Claims

Claim I - Race, National Origin and/or Disability Discrimination

       15.     By decisions, actions, and/or omissions as outlined herein above at paragraph

numbers 7 through 14, defendant through his subordinates, discriminated against plaintiff on account

of her race (non-African American) and/or her national origin (Hispanic / Peruvian American)

and/or based on her disabilities.

       16.      As a consequence of the aforementioned unlawful discrimination in employment

practices at DOJ, plaintiff has suffered and continues to suffer loss of pay and benefits of

employment (including increased retirement benefits), career damage, damage to her reputation and

professional standing, personal and professional humiliation and embarrassment, emotional pain and

suffering, and a denial of enjoyment of life.

Claim II - Retaliation

       17.     By decisions, actions, and/or omissions as outlined herein above at paragraph

numbers 7 through 14, defendant through his subordinates retaliated against plaintiff because of her

prior and ongoing EEO activity.

       18.     As a result of the aforementioned unlawful retaliation for engaging in protected

activity by her managers at DOJ, plaintiff has suffered and continues to suffer loss of pay and other

employment benefits, career damage, damage to her reputation and professional standing, personal

and professional humiliation and embarrassment, emotional pain and suffering, and a denial of

enjoyment of life.


                                                -11-
              Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 12 of 13




Claim III - Mixed Case Appeal

        19.     The record before DOJ (the Agency) shows that defendant’s action effective March

25, 2020, terminating plaintiff from her position and from the federal service, was not based on a fair

and reasonable view of her performance and was a result of both retaliation for her past complaints

of unlawful discrimination and additional discrimination based on her race, national origin and/or

disability.

        20.     As such, defendant’s action in terminating plaintiff on performance grounds was

arbitrary, capricious, contrary to governing law and regulation, and not supported by substantial

evidence. Accordingly, it cannot be permitted to stand.

                                          Prayer for Relief

        WHEREFORE, plaintiff prays that this Court enter judgment in her favor and against

defendant on all her claims, and provide her with the following relief:

        a.      award plaintiff compensatory damages against defendant in the amount of $300,000,

                plus interest thereon for each violation of her rights;

        b.      order defendant to restore plaintiff to full duty status retroactive to March 25, 2020,

                and to provide her with any and all back pay and benefits (including all statutory pay

                increases);

        c.      void ab initio all suspensions and other disciplinary actions, taken or proposed,

                against plaintiff by JMD management since 2018, including all unsatisfactory

                performance appraisals and any and all issued PIPs ;

        d.      order defendant to, upon plaintiff’s restoration to duty status, reassign her to a GS-13

                position (at an appropriate step) in an area in which she is experienced within DOJ


                                                 -12-
     Case 1:20-cv-02127 Document 1 Filed 08/04/20 Page 13 of 13




       in the Washington, D.C., commuting area, but outside the supervisory chain of

       Darlene Johnson, Nadine Neufville, and Katharine Sullivan;

e.     provide plaintiff with fully satisfactory annual performance ratings for all

       performance periods since 2018, with commensurate pay and step increases;

f.     order defendant to correct all records, including plaintiff’s official personnel folder

       to accord with and document the relief awarded by the Court;

g.     enjoin defendant and DOJ (and JMD) management from discriminating and/or

       retaliating against plaintiff in the future;

h.     award plaintiff the costs of bringing and maintaining this civil action and the

       administrative claims that preceded it, including reasonable attorneys’ fees, pursuant

       to 42 U.S.C. 2000e-5(k); and

i.     award plaintiff such other and further relief as the interests of justice may require.

                                    Jury Demand

Plaintiff hereby requests a jury trial on all issues of fact and measure of damages.

                                                Respectfully submitted,


                                                            /S/
                                                David H. Shapiro
                                                D.C. Bar No. 961326
                                                SWICK & SHAPIRO, P.C.
                                                1101 15th Street, N.W.
                                                Suite 205
                                                Washington, DC 20005
                                                Tel. (202) 842-0300
                                                Fax (202) 842-1418
                                                Email - dhshapiro@swickandshapiro.com

                                                Attorney for Plaintiff


                                         -13-
